Citation Nr: 1126727	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  08-23 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for intermittent athlete's foot.

2.  Entitlement to service connection for intermittent keratosis pilaris.

3.  Entitlement to service connection for arthralgia.  


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially sent in a signed 'evidence response form' stating that the additional evidence that he sent in should be remanded to the Agency of Original Jurisdiction (AOJ) for review.  Subsequently, the Veteran sent in a statement asking to "proceed with the adjudication" of his appeal.  In addition, he requested that his case be advanced on the Board's docket, indicating a clear wish for the Board to proceed with the adjudication of his claims.  Therefore, the Board has interpreted the most recent correspondence to be the Veteran's wishes regarding adjudication of his claims and thus, the Board has the jurisdiction to review the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  When resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's athlete's foot began in service.

2.  When resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's keratosis pilaris began in service.

3.  The Veteran does not currently have an arthralgia disability which is separate from his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Athlete's foot was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010). 

2.  Keratosis pilaris was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010). 

3.  The criteria for service connection for arthralgia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

The Veteran received notice of the evidence needed to substantiate a service connection claim in July 2006.  Although the enclosure identified in the July 2006 letter is not associated with the claims file, the Board finds that the presumption of regularity that attends the administrative functions of the Government is applicable. Thus, because there is no clear and convincing evidence to the contrary, it is presumed that the document advising the Veteran of what the evidence must show to substantiate his claim was enclosed with the July 2006 letter.  See Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994). 
With regard to Dingess-compliant notice the Veteran received such notice in March 2008.  

 Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To that end, the claims file contains the service treatment records, VA treatment records, and private treatment records.  

The Board acknowledges that the Veteran's August 2006 VA examination was not adequate for the purpose of addressing his service connection claims.  However, the case was remanded in May 2010 to afford the Veteran a new VA examination for his service-connected disabilities.   However, the Veteran did not appear for his examination.  Absent further participation by the Veteran in development of his own claim, the Board cannot take any further measures to assist him in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

In summary, the Board finds that VA has satisfied its duties to notify and to assist the Veteran in this case.  No further assistance to the Veteran with the development of evidence is required and the evidence of record provides sufficient information to adequately evaluate the claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Pertinent Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis 

	Athlete's Foot

The Veteran asserts that he is entitled to service connection for athlete's foot.  A review of the evidence shows that when affording the Veteran the benefit of the doubt, service connection for athlete's foot is warranted.  

A review of the Veteran's service treatment records show complaints of athlete's foot, to include in May 2005.  The Veteran's separation examination noted concerns with pain in his feet.

A month subsequent to service, April 2006 records show a diagnosis of athlete's foot.

The Veteran received a VA examination in August 2006 and the examiner noted that athlete's foot was diagnosed twelve months prior to the examination.   The athlete's foot included itching, crusting, shedding and dry skin.  The Veteran's athlete's foot was not active at the time of the examination and the examiner did not provide a nexus opinion.  

March 2008 records reveal that the Veteran complained of cracking and peeling toes.  He also requested a refill for his athlete's foot prescription.  

The Board remanded this case in May 2010 to obtain a medical examination for the Veteran.  However, the Veteran failed to appear for the examination.  Therefore, the Board must make a decision based upon the evidence of record.  

Even though the Veteran has failed to appear for his VA examination the Board has still afforded the Veteran the benefit of the doubt and determined that his current athlete's foot is related to service.  The Veteran has shown a diagnosis of athlete's foot in service and shortly after service.  There are also current diagnoses of athlete's foot.  

Lay statements can be sufficient to establish evidence of a relationship between the present disability and the post service symptomatology, if the relationship and the disability are capable of lay observation.  See Hickson  v. West, 12 Vet. App. 247, 253 (1999).  As such, in this case, a current diagnosis of athlete's foot has been made, the service treatment records show treatment for athlete's foot, and the Veteran presented with athlete's foot a month after his separation from service.  The Veteran's lay testimony establishes continuity of symptomatology between his claim of athlete's foot and service, as skin conditions are in the purview of a layperson to identify.  

Therefore, resolving reasonable doubt in the Veteran's favor, service connection for athlete's foot is granted.

      Keratosis Pilaris 

The Veteran asserts that he is entitled to service connection for keratosis pilaris which began in 2006 during service.  A review of the evidence shows that when affording the Veteran the benefit of the doubt, service connection for keratosis pilaris is warranted.  

Service treatment records show a March 2006 separation examination with a diagnosis of keratosis pilaris.    

The Veteran was afforded a VA examination in August 2006.  The examiner noted that keratosis pilaris was diagnosed seven months prior to the examination, and the Veteran had itching, shedding, reddish rash or bumps on the skin involving the arms.  For treatment the Veteran applied corticosteroids and AmLactin.   The Veteran was required to wear long sleeves because of the red inflamed bumps.  However, the examiner provided no nexus opinion regarding whether keratosis pilaris was related to service.   

March 2008 treatment records show that the Veteran was being treated for keratosis pilaris at the El Paso WBA Medical Center.  He was taking ammonium lactate.  
September 2006 records from Dr. R.S. show rashes on the Veteran's arms and legs. 

The record shows consistent treatment for keratosis pilaris beginning in service.  The Veteran has shown in service incurrence, a current disability and has provided credible lay statements establishing continuity of symptomatology between his claim of keratosis pilaris and service.  Skin conditions are in the purview of a layperson to identify.  The Board notes that the Veteran is already service-connected for dermatomycosis of the hands and feet, a skin rash.  The Veteran's keratosis is located on his arms and legs and is a separately diagnosed skin disability.  Therefore, the criteria for service connection for keratosis pilaris are met.  

      Arthralgia

The Veteran asserts that he is entitled to service connection for arthralgia.  A review of the Veteran's records show that service connection for arthralgia is not warranted.  

Service treatment records show joint pain localized in the knee and repeated complaints of knee pain.  A radiology report dated in October 2005 showed no joint effusion of the knee and mild degenerative change but no tear.  The Veteran's separation examination in March 2006, noted complaints of pain in the Veteran's hands and feet.  The Veteran received a diagnosis of diffuse joint pains (arthralgias), particularly of the knee.  

The Veteran was afforded a VA examination in August 2006.  The examiner did not evaluate the Veteran for his arthralgia.  However, x-rays were taken of the Veteran's knee and the results were normal.  

A buddy of the Veteran's wrote a letter in August 2010 stating that he knew the Veteran and supervised him during service.  Sgt J.L.H. stated that during service he observed the Veteran having difficulty with his hands and feet due to pain.

The Veteran is already service-connected for intermittent posterior tibial tendon dysfunction, status post ligament tear of the right knee and intermittent bilateral wrist sprain.  The Veteran has not alleged with specificity where the arthralgia exists.  The Board notes that he is already receiving compensation for arm and leg disabilities.  Absent further participation by the Veteran in development of his own claim, the Board cannot take any further measures to assist him in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Furthermore, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  In light of the foregoing, the Board finds that service connection for arthralgia is not warranted.

 In making this determination, the Board has considered the Veteran's own statements in support of his claim. The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). Therefore, he cannot provide a competent opinion regarding diagnosis and causation.  In the present case, the determinative issue is one of medical diagnosis; thus, the Veteran is not competent to provide evidence on the issue.  Therefore, service connection for arthralgia is not warranted.  

ORDER

Service connection for athlete's foot is granted.

Service connection for keratosis pilaris is granted.

Service connection for arthralgia is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


